674 F.2d 553
82-1 USTC  P 9340
James R. DAVIS, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 81-1205.
United States Court of Appeals,Sixth Circuit.
Submitted on Briefs March 26, 1982.Decided March 29, 1982.

James R. Davis, Dayton, Ohio, for petitioner-appellant.
Emory L. Langdon, Acting Chief Counsel, Internal Revenue Service, John F. Murray, Michael L. Paup, Richard Perkins, Farley Katz, Tax Div., Dept. of Justice, Washington, D. C., for respondent-appellee.
Before LIVELY and JONES, Circuit Judges, and WEICK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner received a notice of deficiency for his income tax for 1976.  Disagreeing with the determinations, petitioner filed a petition in the Tax Court for a redetermination.  The Commissioner filed an answer which petitioner thought was too general, so he moved to hold the Commissioner in default.  The court denied the motion and the case proceeded to trial.


3
At trial, petitioner argued that the notice was arbitrary and offered only his sworn tax return as evidence to substantiate his claims for deductions and credits.  He also asserted that the burden was on the government to prove his deductions were invalid.


4
Because the Commissioner's determination of a deficiency is presumed to be correct and the taxpayer has the burden to show it to be otherwise, Coomes v. C. I. R., 572 F.2d 554 (6th Cir.), cert. denied, 439 U.S. 854, 99 S.Ct. 164, 58 L.Ed.2d 160 (1978), the Tax Court found that by failing to present any documentation to substantiate his claims, petitioner had failed to carry his burden of proof.  Judgment was therefore entered against petitioner.


5
Upon consideration, we agree with the findings of the Tax Court.  Accordingly,


6
It is ORDERED that the judgment of the Tax Court be, and it hereby is, affirmed.  Rule 9(d)3, Rules of the Sixth Circuit.